          Case 2:18-cv-02364-DJH Document 19 Filed 10/18/18 Page 1 of 3



 1   Scot L. Claus (#014999)
     sclaus@dickinsonwright.com
 2   D. Samuel Coffman (#011428)
     scoffman@dickinsonwright.com
 3   DICKINSON WRIGHT PLLC
     1850 North Central Avenue, Suite 1400
 4   Phoenix, Arizona 85004
     Phone: (602) 285-5000
 5   Fax: (602) 285-5100
 6          Attorneys for Defendants
 7                               UNITED STATES DISTRICT COURT
 8                                       DISTRICT OF ARIZONA

 9   Alejandro Pino, on behalf of himself and all
     others similarly situated,                            No. 2:18-cv-02364-DJH
10
                           Plaintiff,
11                                                         NOTICE OF SETTLEMENT
     v.
12
     Andrew C. Jacob and Kristin Austin, husband
13   and wife, Brian D. Lesk, a single man, and
     SaleSumo, LLC, a Wyoming Limited
14   Liability Corporation,

15                         Defendants.

16
            Pursuant to Local Rule 40.2(d), Plaintiff Alejandro Pino and Defendants Andrew C.
17
     Jacob, Kristin Austin, Brian D. Lesk, and SaleSumo, LLC (the “Parties”) give notice that the
18
     parties have reached a settlement of this case, subject to final documentation and Court
19
     approval. The Parties anticipate that a stipulation for dismissal and motion to for approval of
20
     the settlement will filed with the Court in thirty days or less.
21
22
23
24
25
26
                                                     -1-
     Case 2:18-cv-02364-DJH Document 19 Filed 10/18/18 Page 2 of 3



 1    DATED this 18th day of October, 2018.
 2                             DICKINSON WRIGHT PLLC
 3                             By: /s/ D. Samuel Coffman
                                   Scot L. Claus
 4                                 D. Samuel Coffman
                                   1850 North Central Avenue, Suite 1400
 5
                                   Phoenix, Arizona 85004
 6                                 Attorneys for Defendants Andrew C. Jacob, Kristin
                                   Austin, Brian D. Lesk, and SaleSumo, LLC
 7
                               LUBIN & ENOCH, P.C.
 8
                               By: /s/ Nicholas J. Enoch (with permission)
 9                                 Nicholas J. Enoch
                                   349 N. Fourth Ave.
10
                                   Phoenix, Arizona 85003
11                                 Attorney for Plaintiff Alejandro Pino

12                             OGLETREE DEAKINS
13                             By: /s/ Tracy A. Miller (with permission)
                                   Tracy A. Miller
14                                 2415 East Camelback Road
15                                 Suite 800,
                                   Phoenix, AZ, 85016
16                                 Attorneys for Defendant Brian D. Lesk

17
18
19
20
21
22
23
24
25
26
                                          -2-
          Case 2:18-cv-02364-DJH Document 19 Filed 10/18/18 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on October 18, 2018, I electronically transmitted the attached
     document to the Clerk of the Court using the CM/ECF system, and which will be sent
 3   electronically to all registered participants as identified on the Notice of Electronic Filing, and
     paper copies will be sent to those indicated as non-registered participants.
 4
 5
                                                /s/ Susan Johnson
 6
 7   PHOENIX 54123-3 500427v1

 8
 9
10

11
12
13

14
15
16

17
18
19
20
21
22
23
24
25
26
                                                     -3-
